DETAILED ACTION
1.	This communication is in response to the amendment filed on 8/10/2022. After a thorough search and examination of the present application and in light of the prior art made of record, claims 1-4, 6-15 and 17-20 (renumbered as 1-18) are allowed.


Reasons for allowance
2.	With respect to claim 1 the prior art does not teach or fairly suggest determining an administrative action directed by the reserved filename, responsive to determining that the filename is the reserved filename belonging to the namespace; controlling a permission to request the administrative action, via a directory permission; and initiating the administrative action.

	With respect to claim 8 the prior art does not teach the plurality of storage nodes configurable to determine whether a filename of a file in a command for writing the file to, or reading the file from, the plurality of storage nodes has in the filename a reserved word that indicates the filename is a reserved filename belonging to a namespace that defines filenames and defines reserved filenames that trigger administrative actions; and the plurality of storage nodes configurable to initiate an administrative action directed by the reserved word, responsive to determining the filename has the reserved word in the filename.


	With respect to claim 14 the prior art does not teach or fairly suggest a pathname resolution unit configurable to resolve a pathname for a file and to determine whether a reserved name from a filename namespace defining filenames and reserved names is in a filename of the file, responsive to receiving a command to write the file or to read the file, the pathname resolution unit configurable to process pathnames of incoming files upon arrival of the incoming files at the at least one of the plurality of storage nodes; and a filesystem processing unit configurable to initiate an administrative action directed by the reserved name, responsive to determining the reserved name from the filename namespace is in the filename, wherein the reserved names trigger administrative actions.




Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIYAH STONE HARPER whose telephone number is (571)272-0759.  The examiner can normally be reached on Monday-Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Eliyah S. Harper/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        August 25, 2022